Citation Nr: 0519077	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-31 261	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to July 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which relevantly denied service connection for a 
low back injury.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2005.  Subsequent to 
his hearing, the veteran submitted additional medical 
evidence along with a waiver of initial consideration by the 
RO. Thus, the Board will consider the additional evidence in 
conjunction with this appeal.


FINDING OF FACT

The evidence of record does not show the veteran's current 
disability of the feet, including bone spurs, is 
etiologically linked to his service or any incident therein.


CONCLUSION OF LAW

A disability of the feet, to include bone spurs, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in August 2003 and a supplemental statement of the case 
in March 2004, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In February 2003, prior to the March 2003 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for residuals of a low back injury, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
state that he could submit any relevant evidence or provide 
VA with appropriate authorization to obtain evidence.  Thus, 
the discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records and stressor 
verification records from all relevant sources identified by 
the veteran, and for which he authorized VA to request, were 
obtained by the RO.  38 U.S.C.A. § 5103A.  In this regard the 
Board notes that the record contains the following pertinent 
records:  service medical records and private treatment 
records, as well as VA treatment records and compensation 
examination reports and personal statements.  The veteran has 
not alleged that there are any other outstanding medical 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that in February 
1991 he complained of low back pain two days after having 
slipped and fell.  X-ray studies of the lumbosacral spine at 
that time showed no significant abnormality.  In January 
1992, he again complained of low back pain of two days' 
duration which started after he got up from a sitting 
position.  The diagnosis was low back muscle spasm.  In a 
March 1993 report of medical history, the veteran denied any 
history of recurrent back pain and the accompanying medical 
examination report shows that clinical evaluation of his 
spine was normal.  However, in May 1993, the veteran gave a 
history of having injured his back years before when he 
slipped on ice and had developed gradually increasing back 
pain.  X-ray studies of his back were normal and the 
assessment was back pain. 

Private treatment records, dating from October 1994 to April 
2003, show the veteran was treated for a lumbosacral strain 
in October 1994.  In April 1995, he underwent physical 
therapy for a diagnosed back strain.  In June 1996 he 
complained of severe low back pain and gave a history of 
having injured his back at work two years before.  He was 
assessed with lumbosacral strain with possible HNP.  He 
reported having hurt his back several years before in May 
1997.  In October 2001, the veteran stated that he hurt his 
back approximately fifteen years before while working on a 
transmission and had experienced episodic back complaints 
since that time.  

VA treatment records, dating from January 2003 to February 
2004 show the veteran was treated repeatedly for low back 
complaints.  As early as January 2003, he reported he had had 
back problems since 1991.  

A July 2003 VA orthopedic examination report notes that the 
veteran's claims file was reviewed.  The report further notes 
that the veteran initially experienced low back pain after 
picking up a transmission in 1986 and was diagnosed with a 
pulled muscle.  This occurred prior to his entering the 
service.  The veteran slipped and fell on ice in 1991 while 
stationed in Germany and was diagnosed with a "contusion."  
Afterwards, he had recurrences of low back pain approximately 
once a year.  The diagnosis was degenerative disc disease at 
L5-S1.  After examining the veteran and reviewing his claims 
file, the examiner opined that it was more likely than not 
that the veteran's recurrent nonradiating low back pain was 
the result of his degenerative disc disease.  The examiner 
further opined that the veteran's degenerative disc disease 
was more likely than not the result of the aging process and 
not due to the contusion which he sustained as a result of 
his 1991 fall on the ice.  

In October 2003, personal statements from the veteran's 
mother, sister, wife, and three friends, were submitted.  All 
the statements indicate that the veteran had no back 
complaints prior to his entry into service and that he has 
had back pain since his return from service.  The veteran's 
mother and sister also indicate that the veteran returned 
from service two inches shorter than he was when he entered 
service and that his back complaints originated from his in-
service fall on black ice while serving in Germany.  

During his April 2005 Travel Board hearing before the 
undersigned, the veteran testified that he has experienced 
continual back pain ever since he fell on black ice while 
stationed in Germany.  He testified that X-ray studies 
conducted at the time of the injury revealed that he had 
jammed his back and that treatment records indicating a 
muscle spasm are incorrect.  He further testified that he had 
filed a worker's compensation claim in 1995 associated with 
back complaints.  

Subsequent to the April 2005 hearing, the veteran submitted 
copies of June 1996 chiropractic treatment records from an 
unknown source.  The treatment record indicates that the 
veteran had pain and muscle spasm in the low back and notes 
that the veteran fell in February 1991 on ice in Germany and 
reinjured his back in 1996 picking up a transmission and 
later reinjured the back at a factory.  The diagnosis was low 
back syndrome. 

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his back 
disability.  While the evidence reveals that he currently 
suffers from degenerative disc disease of the lumbosacral 
spine, the competent, probative evidence of record does not 
etiologically link his current low back disability to his 
service or any injury in service.  In fact, the July 2003 
examiner opines that the veteran's current disability is not 
the result of service or any incident therein, and 
specifically opines that it is more likely than not the 
result of aging.  Moreover, post-service medical evidence of 
record indicates several intercurrent back injuries and 
merely notes the veteran's stated history without commentary.  
This treatment evidence is not supportive of the veteran's 
claim, as it does not link his current complaints to service.  
Furthermore, although the September 1996 chiropractic 
treatment record indicates that the veteran's original back 
injury was the 1991 slip and fall injury in service, the 
evidence does not provide the necessary etiological link, as 
the VA examiner has not linked the veteran's current 
degenerative disc disease of the back to any injury, but 
rather has etiologically linked it to the aging process.

While the veteran, his family and friends believe his 
currently diagnosed degenerative disc disease of the 
lumbosacral spine is a result of his 1991 in-service fall, 
they are not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, supra.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


